Title: [September 1768]
From: Washington, George
To: 




Septr. 1. Set out from Nomony in my return to Chotanck. Lodgd on board the Vessel between Swan Point & Cedr. P.

   
   
   Here GW must mean Lower Cedar Point, in Charles County, Md., only a few miles up the Potomac River from Swan Point and just across the river from the lower side of Chotank (now Mathias) Neck.



 


2. Came up as high as Hoes ferry & Walk to my Brother Sams.
 


3. Went to Mr. John Stiths & dined there. Returnd in the afternoon.


   
   GW’s host is probably John Stith (1724–1773), son of Drury and Elizabeth Buckner Stith; John married Elizabeth Wray (d. 1806) of Hampton and King George County.



 


4. Went to Church. Dined at Colo. Harrison & returnd to my Brs. in the afternoon.

   
   
   Nathaniel Harrison (1703–1791), of Brandon, Prince George County, was the eldest son of Nathaniel Harrison (1677–1727) and Mary Cary Harrison of Wakefield, Surry County. After the death of his first wife, Mary Digges Harrison (1717–1743), he married Lucy Carter, daughter of Robert “King” Carter and widow of Henry Fitzhugh (d. 1742) of Eagle’s Nest, where GW was visiting on this date.



 


5. Crossd over to the lower point of Nangemoy where I met my Chariot & returnd home.
 


6. Went in the Forenoon to the Mill—Doeg Run & Muddy hole. In the Afternoon paid a visit to Majr. Fairfax (Brother to Lord Fx.) at Belvoir.


   
   Maj. Robert Fairfax (1707–1793), of Leeds Castle, Yorkshire, Eng., was the younger brother of Thomas Fairfax, sixth Baron Fairfax of Cameron. Robert had recently arrived from England to visit his relatives, dividing his time between Belvoir and Lord Fairfax’s home, Greenway Court, in the Shenandoah Valley. Robert preferred Belvoir, finding that Valley living placed him “quite beyond the gentry . . . among the woods, with nothing but buckskins,

viz., back-woodsmen and brutes . . . it is almost past description” (quoted in brownStuart E. Brown, Jr. Virginia Baron: The Story of Thomas 6th Lord Fairfax. Berryville, Va., 1965., 160).



   
 


7. Dined at Belvoir with Mrs. W——n &ca.
 


8. Went to a Ball in Alexandria.
 


9. Proceeded to the Meeting of our Vestry at the New Church and lodgd at Captn. Edwd. Paynes.


   
   The “New Church,” built for the vestry by Edward Payne to serve the upper part of Truro Parish, was about 12 miles north-northwest of Colchester. Although the building was not quite finished at the time of this meeting, the vestrymen, “understanding that it is the general Desire of the People in this part of the Parish to have the Church received,” voted four to three to open it for use, GW voting with the majority (Truro Vestry Book, 131, DLC).



 


10. Returnd home & dind at Belvoir with Lord Fairfax &ca.
 


11. At Home all day.
 


12. Lord Fairfax, & his Brother & Colo. Fairfax & Mr. B. Fairfax dind here. The latter stayd all Night.
 


13. Went a fox huntg. with Lord Fairfax Colo. Fairfax & B. Fairfax. Catchd nothg.
 



14. Mr. B. Fairfax & myself went a huntg. Started a Fox & run it into a hole but did not catch it.
 


15. Dined at Belvoir with Colo. Robt. Burwell.

   
   
   Robert Burwell (1720–1777), a planter from Isle of Wight County, was a member of the council 1764–76. Besides his home plantation in Isle of Wight, he owned land in Surry, Loudoun, Prince William, and Frederick counties (isle of wight“Isle of Wight County Records.” William and Mary Quarterly, 1st ser., 7 (1899): 205–315., 311–13).



 


16. Went into the Neck. Returnd to dinner.
 


17. At home—Colo. Robt. Burwell, Mr. Grymes & Colo. Fairfax dind here. The latter went home in the Evening.


   
   In GW’s lifetime the Grymes family of most prominence in Virginia descended from John Grymes (1691–1748), grandson of Charles Grymes the immigrant. John, who was receiver general of Virginia, 1723–48, bought Brandon in Middlesex County, which became the Grymes family seat. At the time of this diary entry two of John’s three sons were still living: Benjamin Grymes (1725–c.1776), of Smithfield, Spotsylvania County, which he represented in the House of Burgesses 1766–71; and Ludwell Grymes (b. 1733), of Gloucester County and by 1771 of Burlington, Orange County. John Grymes’s eldest son, Philip, died in 1754; Philip’s sons were Peyton, Benjamin, Charles, John (who was at Eton in 1760), and Philip Ludwell Grymes (1746–1805) of Brandon, a burgess for Middlesex County, 1769–70.



 


18. Colo. & Mrs. Fairfax dind & lodgd here.
 


19. Went to Court with Colo. Burwell &ca.


   
   On this day the Fairfax County court formally received a new commission of the peace from the governor and the council. Dated 29 July 1768, it authorized 23 justices for the county, including all the current justices but one and adding three new members to the court: GW, Daniel French, and Edward Payne (va. exec. jls.H. R. McIlwaine et al., eds. Executive Journals of the Council of Colonial Virginia. 6 vols. Richmond, 1925–66., 6:345). The total number of justices varied from time to time and from county to county. The law only required that a minimum of 8 justices be appointed for each county, and the number added above that limit depended primarily on the changing population and needs of the various counties (heningWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 5:489; sydnorCharles S. Sydnor. American Revolutionaries in the Making: Political Practices in Washington’s Virginia. 1952. Reprint. New York, 1965., 79). In court today several of the old justices renewed their oaths of office according to law, but GW did not take his oaths until 21 Sept. (Fairfax County Order Book for 1768–70, 36–55, Vi Microfilm).



 


20. Colo. Burwell &ca. went away to Belvoir—& Mrs. Washington & the two Childn. went up to Alexandria to see the Inconstant, or way to Win him Acted.


   
   The Inconstant, or The Way to Win Him, by the Irish playwright George Farquhar (1677–1707), was first produced in London in 1702. Although not

one of Farquhar’s better farces, it became highly popular later in the century, enjoying long runs at Covent Garden and Drury Lane (farquharCharles Stonehill, ed. The Complete Works of George Farquhar. 2 vols. 1930. Reprint. New York, 1967., 1:213–78). GW, who accompanied his family to town today, paid £3 12s. 6d. for tickets to this play and the one seen on the following day, both of which were performed by David Verling’s Virginia Company (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 277; rankinHugh F. Rankin. The Theater in Colonial America. Chapel Hill, N.C., 1960., 145–46).



   
 


21. Stayd in Town all day & saw the Tragedy of Douglas Playd.


   
   Douglas, written by John Home (1722–1808), a Presbyterian clergyman of Edinburgh, was produced first in Edinburgh in Dec. 1756 and opened in London at Covent Garden the following year. The play was considered one of the finest British tragedies of the period and with its medieval Scottish setting, probably drew well in Alexandria, a town founded and still heavily populated by Scots (see tunneyHubert J. Tunney, ed. “Home’s Douglas.” Bulletin of the University of Kansas 25 (1924).).



 


22. Came home in the forenoon.
 


23. Went a fox hunting & catchd a Bitch Fox, after abt. 2 Hours Chase.
 


24. At Home all day. Colo. Henry Lee & Lady, & Miss Ballendine came to dinner & stayd all Night.


   
   Col. Henry Lee (1729–1787) of Leesylvania, Prince William County, was a younger son of Henry Lee (1691–1747) of Lee Hall, Westmoreland County, and a cousin of William and Arthur Lee. His wife was Lucy Grymes Lee,

daughter of Charles Grymes of Moratico, Richmond County. Colonel Lee, like GW, was first elected to the House of Burgesses in 1758 and served until the Revolution.



   
   Miss Ballendine is probably Frances Ballendine (d. 1793) of Dumfries, sister of John Ballendine.



 


25. At Home. The above Company went away after Breakfast.
 


26. Went Fox huntg. in the Neck. Started & run a Fox or Foxes 3 Hours & then lost.
 


27. Rid to Muddy hole, Doeg Run, & Mill.
 


28. Dined at Colo. Fairfax’s and returnd in the Afternoon.
 


29. Went to a Purse Race at Accatinck & returnd with Messrs. Robt. and George Alexander.


   
   GW spent 12s. 6d. at the race and also paid Robert Sanford 12s. “for Pacing my Horse” (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 277).



   
   George Dent Alexander (d. 1780), of Fairfax County, was a younger brother of Robert Alexander.



 


30. At Home all day. After Dinner Mr. Geo. Alexander went away. The other (Robt.) stayd.
